      Case 2:20-cr-00278-JAD-NJK Document 26 Filed 06/11/21 Page 1 of 1



1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                      Case No.: 2:20-cr-00278-JAD-NJK
3
                            Plaintiff,               ORDER OF DISMISSAL
4
                 vs.
5
      KEVIN JOHNSON,                                           ECF No. 24
6
                           Defendant.
7

8          Based on the Government's Motion to Dismiss [ECF No. 24] and the Defendant's

9    Non-Opposition [ECF No. 25], IT IS HEREBY ORDERED that Indictment as to Kevin

10   Johnson is dismissed without prejudice and the warrant is quashed. IT IS FURTHER

11   ORDERED that the Motion to Suppress [ECF No. 17] is DENIED as moot. The

12   defendant is to be released from custody immediately absent any detainers.

13

14

15
           Dated: June 11, 2021.
16

17

18

19
                                               HON. JENNIFER A. DORSEY
20                                             UNITED STATES DISTRICT JUDGE

21

22

23

24
